                      UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

DON BOYDSTON,                 )
                              )
        Plaintiff,            )
                              )
v.                            )                        Case No. CIV-18-444-G
                              )
MERCY HOSPITAL ARDMORE, INC., )
et al.,                       )
                              )
        Defendants.           )

                                 OPINION AND ORDER

        Now before the Court is the Motion for Summary Judgment (Doc. No. 16) filed

jointly by Defendants Mercy Hospital Ardmore, Inc., Mercy Health Oklahoma

Communities, Inc., and Mercy Health. Plaintiff Don Boydston has filed a Response (Doc.

No. 20), to which Defendants have replied (Doc. No. 31). See also Defs.’ Notice (Doc.

No. 34). Based upon the parties’ submissions and the relevant record, the Court grants

Defendants’ Motion.

   I.      Background

        In this action, Plaintiff brings claims of religious discrimination and retaliation in

violation of Title VII of the Civil Rights Acts of 1964 (“Title VII”), 42 U.S.C. §§ 2000e et

seq., and the Oklahoma Anti-Discrimination Act (“OADA”), Okla. Stat. tit. 25, §§ 1101 et

seq. Plaintiff seeks declaratory and injunctive relief, as well as compensatory and punitive

damages. See Compl. (Doc. No. 1) at 1-2, 7-11. Pursuant to the Court’s Order of June 26,

2018, the parties have conducted limited discovery on the issue of Defendants’ collective

status as a religious organization, and Defendants now seek summary judgment on
Plaintiff’s Title VII and OADA claims on the basis of religious exemption. See Order of

June 26, 2018 (Doc. No. 11) (DeGiusti, J.).

   II.      Summary Judgment Standard

         Summary judgment is a means of testing in advance of trial whether the available

evidence would permit a reasonable jury to find in favor of the party asserting a claim. The

Court must grant summary judgment when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “An

issue is ‘genuine’ if there is sufficient evidence on each side so that a rational trier of fact

could resolve the issue either way.” Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670

(10th Cir. 1998). “An issue of fact is ‘material’ if under the substantive law it is essential

to the proper disposition of the claim.” Id.

         The party that moves for summary judgment has the burden of showing that the

undisputed material facts require judgment as a matter of law in its favor. Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986). If the movant carries this initial burden, the

nonmovant must then “go beyond the pleadings and ‘set forth specific facts’ that would be

admissible in evidence in the event of trial from which a rational trier of fact could find for

the nonmovant.” Adler, 144 F.3d at 671 (quoting prior version of Fed. R. Civ. P. 56(e));

see also LCvR 56.1(c). The Court must then determine “whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided that

one party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251-52 (1986).

         Parties may establish the existence or nonexistence of a material disputed fact by:


                                               2
    • citing to “depositions, documents, electronically stored information, affidavits or
      declarations, stipulations . . . , admissions, interrogatory answers, or other materials”
      in the record; or

    • demonstrating “that the materials cited do not establish the absence or presence of
      a genuine dispute, or that an adverse party cannot produce admissible evidence to
      support the fact.”

Fed. R. Civ. P. 56(c)(1)(A)-(B). While the Court views the evidence and the inferences

drawn from the record in the light most favorable to the nonmoving party, see Pepsi-Cola

Bottling Co. of Pittsburg, Inc. v. PepsiCo, Inc., 431 F.3d 1241, 1255 (10th Cir. 2005), “[t]he

mere existence of a scintilla of evidence in support of the [nonmovant’s] position will be

insufficient; there must be evidence on which the [trier of fact] could reasonably find for

the [nonmovant].” Liberty Lobby, 477 U.S. at 252.

    III.      Relevant Facts1

           Plaintiff was employed by Defendant Mercy Hospital Ardmore, Inc., as a Power

Plant Technician from November 2005 until his termination on December 9, 2016. Defs.’

Statement of Material Facts (“SMF”) ¶¶ 1, 4, 61 (Doc. No. 16, at 5-17). Defendant Mercy

Hospital Ardmore, Inc., is a wholly owned subsidiary of Defendant Mercy Health

Oklahoma Communities, Inc., which, in turn, is wholly owned by Defendant Mercy Health.

SMF ¶ 24. Defendant Mercy Health, along with its subsidiaries, is recognized as a

nonprofit, tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code,

26 U.S.C. § 501(c)(3). SMF ¶ 24.




1
 Facts relied upon are uncontroverted or, where genuinely disputed, identified as such and
viewed in the light most favorable to Plaintiff.


                                               3
       Defendant Mercy Health was founded by the Sisters of Mercy of the St. Louis

Regional Community, a religious order of the Roman Catholic Church. SMF ¶¶ 9-10. The

Sisters of Mercy have a sponsorship relationship with Defendants, pursuant to which

members of the Sisters of Mercy provide various governance roles and functions, including

positions on Mercy Health’s Board of Directors. SMF ¶¶ 11-12. Mercy Health’s Board of

Directors is also the sponsoring Board for Mercy Health Ministry, which was founded by

the Sisters of Mercy and granted pontifical public juridic personality2 by the Vatican in

2008.3 SMF ¶¶ 13-15, 31. Mercy Health’s Bylaws stipulate that each Class A Director

must be “a woman religious Sister of Mercy so long as there are Sisters willing, able and

qualified to serve.” SMF ¶¶ 19-20 (internal quotation marks omitted). At the time

Defendants filed their Motion on August 31, 2018, all of Mercy Health’s Class A Directors

and some of their Class B Directors were religious nuns. SMF ¶ 21.



2
  Mercy Health Ministry’s status as a public juridic personality means that it “operates in
the name of the church, that its temporal goods are ecclesiastical goods, that it represents
the church in the same sense that a diocese or religious congregation does, and that it
becomes an entity enabling people to come together to perform a work or carry out its
religious mission in a way that individuals could not do on their own.” SMF ¶ 13.
3
 The Sisters of Mercy’s Religious Governance Services Agreement, Doc. No. 16-3, at 19-
24, reflects that the Sisters of Mercy have a sponsorship relationship with both Mercy
Health and Mercy Health Ministry. See id. at 19; SMF ¶ 17. The relationship between
Defendants and Mercy Health Ministry is further elucidated in Mercy Health’s Articles of
Incorporation and Bylaws, which reflect that Mercy Health’s stated purpose is to serve the
mission of Mercy Health Ministry. See Doc. No. 16-3, at 35 (Bylaws provision stating that
Mercy Health’s “general purpose” is “to extend the religious apostolate and the charitable
services of Mercy Health Ministry”), 59 (Articles of Incorporation provision stating that
Mercy Health “shall operate . . . to serve the mission of the Roman Catholic Church and
Mercy Health Ministry, a pontifical public juridic person,” and to evidence Mercy Health
Ministry’s policies).


                                             4
       Defendant Mercy Health’s Articles of Incorporation and Bylaws both state that the

entity is “organized exclusively for religious, charitable, scientific and educational

purposes.” SMF ¶¶ 22-23 (internal quotation marks omitted). Its Bylaws additionally set

forth that its “specific purpose” is “to carry forward the healing ministry of Jesus in the

Church through the management, ownership, or sponsorship of health care facilities,

programs and services consistent with the teaching and laws of the Church regarding

Catholic health services and with traditions, values and enduring concerns of the Sisters of

Mercy,” and to “adhere to and be guided by the Ethical and Religious Directives for

Catholic Health Services of the National Conference of Catholic Bishops . . . and by the

philosophy, mission, and traditions of the Sisters of Mercy.” SMF ¶¶ 18, 39 (omission in

original) (internal quotation marks omitted). The “Mercy” public website contains the

following sectarian mission statement: “As the Sisters of Mercy before us, we bring to life

the healing ministry of Jesus through our compassionate care and exceptional service. The

Mission statement of Mercy is an inspiring reminder of our calling. It also unites and

directs activities across our entire health and human services ministry.” SMF ¶ 33 (internal

quotation marks omitted). In addition to the values of justice, service, and excellence,

Mercy’s values, as listed on the public website, include: “Dignity[:] We cherish each

person as created in the image of God”; and “Stewardship[:] We wisely use our talents and

resources to strengthen Mercy as a ministry of the Church.” SMF ¶ 34.

       Mercy’s “Co-worker Orientation Participant Guide” includes information for new

employees regarding Mercy’s Catholic history, heritage, mission, and values. SMF ¶ 35;




                                             5
see also id. ¶¶ 44-46.4 Employees are, to at least some degree, exposed to prayer at

employee meetings. Compare SMF ¶ 48 (“Mercy co-workers are exposed to prayer on a

regular basis, including at the beginning and end of meetings.” (citing Bryson Decl. (Doc.

No. 16-3) ¶ 49)), with Pl.’s Resp. at 7 (citing Pl.’s Admis. (Doc. No. 16-9) ¶ 5 (Plaintiff

stating that he “recall[s] attending department meetings where prayer was sometimes

included”). Mercy has designated spaces for private and communal worship, reflection,

and prayer at its facilities. SMF ¶ 51.5 Mercy’s guidelines provide that the prayer chapels

located in its facilities should be highly visible. SMF ¶ 52. Defendant Mercy Hospital

Ardmore, Inc., displays religious symbols throughout its facility, including in patient

rooms. These include crucifixes with the image of Jesus Christ, religious statues of the

Virgin Mary, other religious art and story boards, and scriptural images and quotes. SMF

¶ 53.6


4
  Plaintiff objects that he was unaware of the mission statement and was not instructed to
review it. Plaintiff does not, however, dispute the existence of the Co-worker Orientation
Participant Guide, that the mission statement and values contained therein have a sectarian
message, or that employees are generally exposed to the mission statement and values
during orientation. See Pl.’s Resp. at 6, 10-11; Pl.’s Resp. Ex. 1 (Doc. No. 20-1) (“Pl.’s
Decl.”) ¶¶ 16, 24, 27.
5
  Plaintiff objects only that he was never advised of locations for prayer or worship at
Mercy Hospital Ardmore, a contention that fails to raise a genuine dispute to Defendants’
fact statement. See Pl.’s Resp. at 7. Relatedly, in Plaintiff’s Statement of Facts, Plaintiff
states that Defendant Mercy Hospital Ardmore, Inc., does not “have a dedicated church.”
See id. at 9 (citing Pl.’s Decl. ¶ 15). In their Reply, however, Defendants cite testimony
that Mercy Hospital Ardmore does contain a chapel and that Catholic Mass is celebrated
there weekly. Defs.’ Reply at 7; Defs.’ Reply Ex. 1 (Doc. No. 31-1) (“Second Bryson
Decl.”) ¶¶ 3-5. In support, Defendants provide photographs of the chapel located inside
Mercy Hospital Ardmore. See Second Bryson Decl. at 4-6.
6
 The additional facts Plaintiff deemed material, see Pl.’s Resp. at 7-13, to which
Defendants largely admit, see Defs.’ Reply at 7-10, primarily refer to Plaintiff’s personal

                                             6
   IV.      Plaintiff’s Title VII Claims

         Under Title VII, it is unlawful for an employer to “discharge . . . or otherwise to

discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s . . . religion.” 42 U.S.C. § 2000e-

2(a)(1). Title VII also proscribes employer retaliation against an employee for his or her

opposition to a practice made unlawful by Title VII. Stover v. Martinez, 382 F.3d 1064,

1070 (10th Cir. 2004) (citing 42 U.S.C. § 2000e-3(a)). Under § 2000e-1(a) of Title VII,

however, religious entities are exempt from the prohibition on retaliation and

discrimination on the basis of religion. See 42 U.S.C. § 2000e-1(a); Corp. of Presiding

Bishop of Church of Jesus Christ of Latter-day Saints v. Amos, 483 U.S. 327, 329 (1987).

Section 2000e-1(a) provides:

         This subchapter [i.e., Title VII, which covers both § 2000e-2(a)(1)
         discriminatory discharge claims and § 2000e-3(a) retaliation claims], shall
         not apply to . . . a religious corporation, association, educational institution,
         or society with respect to the employment of individuals of a particular
         religion to perform work connected with the carrying on by such corporation,
         association, educational institution, or society of its activities.

42 U.S.C. § 2000e-1(a).

         Because the statute does not define what constitutes a religious entity, courts have

considered a variety of factors when analyzing whether an employer falls within the scope

of the § 2000e-1(a) exemption. Here, both parties cite the test articulated in LeBoon v.

Lancaster Jewish Community Center Association, 503 F.3d 217 (3d Cir. 2007), which


experiences at Mercy Health Ardmore. The Court has thoroughly reviewed these
undisputed facts but addresses only those “essential to the proper disposition” of Plaintiff’s
claims. See Adler, 144 F.3d at 670.


                                                7
directs the weighing of “all significant religious and secular characteristics” “to determine

whether the [entity’s] purpose and character are primarily religious.” Id. at 226 (alteration

and internal quotation marks omitted).7 The LeBoon court articulated nine factors that have

been found relevant to this inquiry:

       (1) whether the entity operates for a profit, (2) whether it produces a secular
       product, (3) whether the entity’s articles of incorporation or other pertinent
       documents state a religious purpose, (4) whether it is owned, affiliated with
       or financially supported by a formally religious entity such as a church or
       synagogue, (5) whether a formally religious entity participates in the
       management, for instance by having representatives on the board of trustees,
       (6) whether the entity holds itself out to the public as secular or sectarian, (7)
       whether the entity regularly includes prayer or other forms of worship in its
       activities, (8) whether it includes religious instruction in its curriculum, to
       the extent it is an educational institution, and (9) whether its membership is
       made up by coreligionists.

Id. The LeBoon court cautioned that “not all factors will be relevant in all cases, and the

weight given each factor may vary from case to case.” Id. at 227.8

       The Court finds that, when analyzed in view of the LeBoon factors, Defendants fall

within the scope of the § 2000e-1(a) exemption. See LeBoon, 503 F.3d at 226.

       As to the first factor, it is undisputed that Defendants are not-for-profit entities. See

Pl.’s Resp. at 15; Defs.’ Mot. at 20-21; see also Compl. ¶¶ 3.2-3.4; Answer ¶¶ 3.2-3.4.




7
  Though the Tenth Circuit has not spoken on the issue, a district court within the Tenth
Circuit has examined the scope of the § 2000e-1(a) exemption and applied the “primarily
religious” test from LeBoon. See Braun v. St. Pius X Parish, 827 F. Supp. 2d 1312, 1317-
18 (N.D. Okla. 2011); Gonzalez v. Saint Francis Health Sys., Inc., No. 11-CV-0376-CVE-
FHM, 2011 WL 4093824, at *2-3 (N.D. Okla. Sept. 14, 2011).
8
 The parties agree that the eighth and ninth factors are not relevant in this case. See Defs.’
Mot. at 28-29; Pl.’s Resp. at 15.


                                               8
       Regarding the third and fourth factors (and passing over the second for the moment),

it is undisputed that Defendant Mercy Health’s Articles of Incorporation and Bylaws state

a religious purpose and that Defendants are affiliated with the Sisters of Mercy (a religious

order of the Roman Catholic Church) and Mercy Health Ministry (a health care ministry

with public juridic personality). Plaintiff admits that Defendants are therefore affiliated

with the Catholic Church but disputes that such affiliation is “readily apparent.” Pl.’s Resp.

at 16. Even if Plaintiff could establish a factual dispute on this point, it would be immaterial

because evaluation of LeBoon’s third and fourth factors does not depend on what is readily

apparent.

       Regarding the fifth factor, it is undisputed the Sisters of Mercy order has

representatives on the Mercy Health Board of Directors. Plaintiff admits that this Board’s

membership deliberately includes persons affiliated with the Catholic Church but suggests

this fact is insignificant in light of the nonreligious affiliation of Mercy staff and physicians.

See Pl.’s Resp. at 16-17. Again, Plaintiff’s argument is not material to the satisfaction of

the fifth LeBoon factor, which concerns only the participation of a religious entity in

Defendants’ management.

       As to the sixth factor, the record reflects that Defendants hold themselves out to the

public as sectarian through their display of religious symbols in their facilities and through

their sectarian mission statement and values statement displayed on the Mercy public

website. Plaintiff argues that Defendants primarily hold themselves out as hospitals, not

religious facilities. See id. at 17. Such evidence does not contradict that the entities

operating the hospitals publicly declared themselves to be religious in nature.


                                                9
       Regarding the seventh factor, Plaintiff argues that he was “never asked to pray or

attend a prayer session.” Id. Plaintiff acknowledges, however, that he was exposed to

prayer at some meetings and offers no evidence that would directly contradict Defendants’

evidence that other of their employees were invited to and did pray at meetings.

       Returning to the second factor, Plaintiff argues—in a contention that touches on

several other of the LeBoon factors—that Defendants cannot be considered religious

entities because the “Mercy network exists for medical treatment to the public for a fee—

a secular service/product.” Id. at 15-16. Plaintiff submits that Mercy uses medical science

and technology, rather than prayer and worship, to treat patients. Thus, says Plaintiff, while

Defendants might claim a religious purpose, they “fail to show or explain how health care

to the public involves ministry.” Id. at 16.

       Treatment of the sick through medical science and technology is an action that may

be motivated by a religious purpose and reflect a religious character. It may also be

motivated by purely secular notions of good will or commerce. Thus, even if the product

of medical treatment is viewed separately from the motivation of the provider and deemed

purely secular, that reasoning only suggests that Defendants might be something other than

religious entities. Here, consideration of the summary judgment record and the other

LeBoon factors establishes that Defendants’ motivation was religious in nature.

Accordingly, to the extent that the second LeBoon factor weighs in favor of a finding that

Defendants are not religious entities, it does so minimally.

       Moreover, the legislative history of Title VII illustrates that Plaintiff’s emphasis on

the argument that “[m]edical care is a secular product” is misplaced. As originally enacted,


                                               10
Title VII’s religious exemption applied only to employment decisions related to carrying

out the religious organization’s religious activities. See Amos, 483 U.S. at 332 n.9. In

1972, Congress “broaden[ed] the exemption to include any activities of religious

organizations, regardless of whether those activities are religious or secular in nature.”

Kennedy v. St. Joseph’s Ministries, Inc., 657 F.3d 189, 192 (4th Cir. 2011) (emphasis

added); see Amos, 483 U.S. at 332 n.9. Thus, the fact that an entity may produce secular

products or perform secular activities is not, alone, determinative of whether the entity

qualifies for the religious exemption. See Saeemodarae v. Mercy Health Servs., 456 F.

Supp. 2d 1021, 1038 (N.D. Iowa 2006) (“Nor does [the plaintiff’s] contention that Mercy’s

purpose to provide health care is ‘secular’ change the outcome, because it is not necessary

that the activities of the organization be ‘religious’ activities for either the organization or

the activities to be exempt.”); see also Amos, 483 U.S. at 330-40 (holding that applying the

§ 2000e-1(a) exemption to “the secular nonprofit activities of religious organizations” does

not violate the Establishment Clause of the First Amendment).

       Upon applying the facts established through the summary judgment record to the

factors set forth in LeBoon, the Court concludes that Defendants are religious entities

within the relevant context and that Plaintiff has failed to produce evidence on which the

trier of fact could reasonably determine otherwise. See Liberty Lobby, 477 U.S. at 252.

Therefore, the Court determines as a matter of law that Defendants are exempt under §

2000e-1(a) from Plaintiff’s Title VII religious discrimination and retaliation claims.




                                              11
    V.      Plaintiff’s OADA Claims

         Like Title VII, the OADA prohibits employer retaliation and discrimination based

on religion. See Okla. Stat. tit. 25, § 1302(A)(1) (“It is a discriminatory practice for an

employer . . . [t]o fail or refuse to hire, to discharge, or otherwise to discriminate against

an individual with respect to compensation or the terms, conditions, privileges or

responsibilities of employment, because of . . . religion . . . .”); id. § 1601(1) (“It is a

discriminatory practice . . . to retaliate or discriminate against a person because he has

opposed a discriminatory practice, or because he has made a charge, filed a complaint,

testified, assisted, or participated in an investigation, proceeding, or hearing under [the

OADA][.]”); see also id. § 1350(B) (addressing OADA cause of action for employer

retaliation). Similarly to Title VII, the OADA contains an exemption for religious entities

from employment-based claims related to religion. See id. § 1307. The OADA also

expressly allows a defending party to an employment-based action to “allege any defense

that is available under Title VII of the Civil Rights Act of 1964.” Id. § 1350(F).9




9
  Section 1307 of the OADA tracks the narrower language of Title VII’s religious
exemption prior to the 1972 amendment in that it exempts only the religious organization’s
religious activities, rather than all of its activities:

    This chapter [i.e., Okla. Stat. tit. 25, §§ 1301 et seq.] does not apply to a religious
    corporation, association, or society with respect to the employment of individuals
    of a particular religion to perform work connected with the carrying on by the
    corporation, association, or society of its religious activities.

Okla. Stat. tit. 25, § 1307 (footnote omitted). Compare id., with 42 U.S.C. § 2000e-1(a);
see also Amos, 483 U.S. at 332 n.9. While the OADA’s religious exemption expressly
applies only to the “religious activities” of the employer, the Court reads the language of
title 25, section 1350(F) of the Oklahoma Statutes, see supra, as allowing the application

                                              12
       Defendants argue that they are exempt from Plaintiff’s OADA religious

discrimination and retaliation claims under the OADA’s religious exemption provision,

Okla. Stat. tit. 25, § 1307, for the same reasons that they are exempt from Plaintiff’s Title

VII claims under § 2000e-1(a). See Defs.’ Mot. at 31-32. In support, Defendants cite

Gonzales v. Saint Francis Health System, Inc., 2011 WL 4093824. In that case, the district

court cited LeBoon and noted that while “[t]here are no federal or state cases interpreting

or applying the Oklahoma exemption for religious organizations,” “[t]he Court will analyze

the application of the religious exemption under [the OADA] as it would under Title VII.”

Id. at *3; see Defs.’ Mot. at 31. Plaintiff offers no argument against the application of the

LeBoon test to Plaintiff’s OADA claims, and the Court finds such application appropriate

in light of section 1350(F)’s extension of Title VII defenses to OADA claims and the

substantial volume of authority expressing that OADA claims should be analyzed under

the same standards as corresponding federal discrimination and retaliation claims.10



of the broader exemption of § 2000e-1(a), as amended, to OADA religious discrimination
and retaliation claims.
10
   See, e.g., Jones v. Needham, 856 F.3d 1284, 1292 (10th Cir. 2017) (“The OADA is
analyzed similarly to Title VII claims.”); Tilghman v. Kirby, 662 F. App’x 598, 603-04
(10th Cir. 2016) (analyzing OADA retaliation claim under same standards as Title VII
claim); Barzellone v. City of Tulsa, No. 99-5088, 2000 WL 339213, at *5 (10th Cir. Mar.
31, 2000) (finding that plaintiff’s OADA claim failed “for the same reasons” her federal
claims failed); Payne v. WS Servs., LLC, 216 F. Supp. 3d 1304, 1311 n.1 (W.D. Okla. 2016)
(“Plaintiffs’ state law discrimination claims are decided in the same manner as [their]
federal claims. Under the [OADA], a defendant may assert any defense available to it
under Title VII. Further, a plaintiff’s OADA claim fails if her federal discrimination claims
fail.” (citation and internal quotation marks omitted)); accord Bennett v. Windstream
Commc’ns, Inc., 30 F. Supp. 3d 1243, 1259 (N.D. Okla. 2014); Hamilton v. Okla. City
Univ., 911 F. Supp. 2d 1199, 1206 (W.D. Okla. 2012); McCully v. Am. Airlines, Inc., 695
F. Supp. 2d 1225, 1246-47 (N.D. Okla. 2010).


                                             13
       As outlined above, Plaintiff has failed to show a genuine factual dispute as to

Defendants’ status as a religious organization for purposes of exemption under Title VII.

Because the same defense of exemption applies to Plaintiff’s OADA claims, Defendants

are likewise entitled to summary judgment on Plaintiff’s OADA claims of religious

discrimination and retaliation.

                                    CONCLUSION

       For the foregoing reasons, Defendants’ Motion for Summary Judgment (Doc. No.

16) is GRANTED. Judgment shall be entered accordingly.

       IT IS SO ORDERED this 25th day of March, 2020.




                                           14
